Title: To George Washington from Caesar Rodney, 4 September 1781
From: Rodney, Caesar
To: Washington, George


                  
                     Sir,
                     Dover 4th September 1781
                  
                  I have just received your Excellency’s Letter of yesterday on the Subject of specific Supplies for the army, and regret that I am unable to give your Excellency that decided Information, how far this State may be relied on for the Supplies requested and expected from it, which you desire.  The Quantities which are collected in the two lower Counties are, I believe, but small; and which from the present obstruction of the Commerce in the Bay of Delaware it will be impracticable to convey to any Post in the upper Part of the State, to be immediately serviceable to the Army.  The Receiver of Supplies for New Castle County informs me, by his Letter of the 2d Inst. (a copy of which I here inclose) that a sufficient Quantity of Flour and Hay is provided in that Country, but that the latter article is not at the Post of Christiana Bridge, where at present it might be advantageous for the Army; I have therefore directed him to use all the means in his Power to forward it to that Post.
                  With Respect to the specific Supplies required by Congress for the Service of the present year, I must inform your Excellency that none have been granted by the General Assembly.  A Tax has been laid in Specie which is subject to their Disposition, but no Part thereof is yet in the Treasury.  The Legislature were to have convened here yesterday by Adjournment, but they have not yet met; upon their Meeting I shall, without Delay, urge the necessity of their taking the most speedy and efficacious measures for furnishing the Requisite Supplies, and any Powers they may vest me with for that Purpose shall be unremittingly exerted to obtain the same effectually and as speedily as possible.  With Respect and Esteem I have the Honor to be your Excellency’s most obedient humble Servt
                  
                     Caesar Rodney
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Cantwell’s Bridge 2d Septr 1781
                     
                     Mr Wright Q.M. at Christiana Bridge informed me yesterday, on his way from Dover, that your Excellency had requested him to call on me to provide for a number of Troops expected at that Post in a few Days for which your Excellency had invested me with sufficient Powers.  The Powers which I received from your Excellency last Fall were for procuring an immediate Supply for the Army at that Time, and which the Assembly divested me of last January—therefore I have no Power to act at present for the Public but as Receiver of Supplies, and as there was no Assessment in this County; but for the articles of Flour and Hay, it will not be in my Power to furnish any other Supplies for them, and of both those Articles there is a sufficient Quantity, altho’ the Hay is not at the Post of Christiana.  I am &c.
                     
                        Wm Millan
                     
                     
                        (Copy)
                     
                  
                  
               